Title: From George Washington to Major General William Heath, 19 August 1776
From: Washington, George
To: Heath, William



Sir
Head Quarters [New York] 19. Aug. 1776

I received yours of yesterday’s date—The ships of War & Tenders were fired at from the Batteries here as they passed, and I suppose received similar damages to what they met with from the Forts at Mount Washington & Burdit Ferry. I shall not be able to spare any Tents for Genl Clinton at present owing to the very small Stock on Hand, with regard to their Quarters being so scattered I can only say, that I think it of less consequence the Case should be so circumstanced there than here, at this time—I have wrote to Colo. Knox this morning, desiring him to have the Carriages for four poundrs ready & sent forward with all expedition.
When I directed you to inquire into the Cause of the inactivity of some of the Row Gallies it was upon a presumption they were near you, as they are now come down to the City I shall give further Orders respecting that Affair. I am Sir Your very humble Servt

Go: Washington

